Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over the Japanese Patent Publication No. JP 2016063165 A to Miyazaki Takashi et al. (employing the provided machine translation and hereafter “Miyazaki”), in view of the Japanese Patent Publication No. JP 2008218787 A to Ota Kizai (employing the provided machine translation and hereafter “Ota”).

Regarding claim 1, Miyazaki teaches a solid-state imaging element (Fig. 1: a solid-state imaging device 1) at least comprising: 
a first electrode (Fig. 3, [0019]: a collecting electrode 33); 
a second electrode (Fig. 3, [0019]: an upper electrode 42); 
a third electrode (Fig. 3, [0019]: a storage electrode 31); 
a first photoelectric conversion unit (Fig. 3, [0019]: a photoelectric conversion layer 41); 
a second photoelectric conversion unit (Fig. 3, [0020]: in addition to the photoelectric conversion layer 41, the pixel 10 further include a photoelectric conversion unit such as PD (photodiode) in a semiconductor substrate portion 20); 
a first insulation layer (Fig. 3, [0019]: an insulating film 32); 
a second insulation layer (Fig. 3, [0019]: an interlayer insulating film 30); 
wherein the second electrode, the first photoelectric conversion unit, and the first electrode are disposed in this order (as illustrated by Fig. 3: item 42/41/33), 
the third electrode (31) is provided away from the first electrode (33), and faces the first photoelectric conversion unit (41) through the first insulation layer (32) (arrangement as illustrated by Fig. 3), 
the second insulation layer (30) is provided between the third electrode (31) and the second photoelectric conversion unit (PD (photodiode) in a semiconductor substrate portion 20) (arrangement as illustrated by Fig. 3), 
Miyazaki does not teach an optical waveguide, and the optical waveguide is provided between the third electrode and the second photoelectric conversion unit.
However, Ota discloses an optical waveguide (Figs. 4, [0045]: an optical waveguide 13 is added as an optical system to the configuration of the imaging element), and the optical waveguide is provided between the third electrode and the second photoelectric conversion unit (as illustrated by Figs. 4, the optical waveguide 13 is disposed between a lower electrode of a photoelectric conversion unit 3 and an intra-substrate photoelectric conversion unit 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an optical waveguide, and the optical waveguide is provided between the third electrode and the second photoelectric conversion unit as taught by Ota into Miyazaki solid-state imaging device. The suggestion/ motivation for doing so would be to increase the efficiency of the light transmitted through the opening K to be incident into the intra-substrate photoelectric conversion unit 7 and to improve the sensitivity of the  intra-substrate photoelectric conversion unit 7 (Ota: [0033]).

Regarding claim 2, the Miyazaki and Ota combination teaches the solid-state imaging element according to claim 1, in addition Miyazaki discloses further comprising: at least one semiconductor layer (Fig. 3, [0019]: a semiconductor layer 35), wherein the at least one semiconductor layer is provided between the first photoelectric conversion unit (41) and the first insulation layer (32) (arrangement as illustrated by Fig. 3).

Regarding claim 3, the Miyazaki and Ota combination teaches the solid-state imaging element according to claim 1, in addition Ota discloses wherein the optical waveguide and the second insulation layer are separated from each other in a substantially perpendicular direction (as illustrated by Figs. 4, the optical waveguide 13 is disposed vertically and separately from the horizontal layout of the photoelectric conversion unit 3).

Regarding claim 6, the Miyazaki and Ota combination teaches the solid-state imaging element according to claim 1, in addition Ota discloses wherein a refractive index of the optical waveguide is larger than a refractive index of the second insulation layer (Figs. 4, [0045]: The optical waveguide 13 is embedded in the insulating film 2 and is made of an insulating material which is transparent to incident light and has a refractive index higher than that of the insulating film 2).

Regarding claim 13,  claim 13 has been analyzed and rejected with regard to claim 1 and in accordance with Miyazaki's further teaching on: an electronic device ( [0007]: an imaging device).

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over the Miyazaki and Ota combination as applied above, and in view of the Japanese Patent Publication No. JP 2008091744 A to Suzuki Masaaki (employing the provided machine translation and hereafter “Suzuki”).

Regarding claim 5, the Miyazaki and Ota combination teaches the solid-state imaging element according to claim 1, except further comprising: an inner lens, wherein the inner lens is disposed between the first photoelectric conversion unit and the optical waveguide.
However, Suzuki discloses further comprising: an inner lens, wherein the inner lens is disposed between the first photoelectric conversion unit and the optical waveguide (Figs. 1-2, [0039]: an inner-layer lens 20 disposed on the top of the optical waveguide 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inner lens, wherein the inner lens is disposed between the first photoelectric conversion unit and the optical waveguide as taught by Suzuki into the Miyazaki and Ota combination; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The suggestion/ motivation for doing so would be to improve light collection efficiency (Suzuki: [0037]).

Regarding claim 7, the Miyazaki and Ota combination teaches the solid-state imaging element according to claim 1, except wherein the optical waveguide includes SiN.
However, Suzuki discloses wherein the optical waveguide includes SiN ([0038]: silicon nitride can be used for an optical waveguide 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the optical waveguide includes SiN as taught by Suzuki into the Miyazaki and Ota combination; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The suggestion/ motivation for doing so would be to improve light collection efficiency (Suzuki: [0037]).

Regarding claim 8, the Miyazaki and Ota combination teaches the solid-state imaging element according to claim 1, except wherein the optical waveguide includes siloxane.
However, Suzuki discloses wherein the optical waveguide includes siloxane ([0057]&[0060]: In order to form an optical waveguide having high light transmittance and high refractive index, a silicone resin having a polysiloxane structure is suitable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the optical waveguide includes siloxane as taught by Suzuki into the Miyazaki and Ota combination; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The suggestion/ motivation for doing so would be to improve light collection efficiency (Suzuki: [0037]).

Regarding claim 9, the Miyazaki and Ota combination teaches the solid-state imaging element according to claim 1, except wherein the optical waveguide includes ITO.
However, Suzuki discloses wherein the optical waveguide includes ITO ([0038]: indium oxide can be used for an optical waveguide 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the optical waveguide includes ITO as taught by Suzuki into the Miyazaki and Ota combination; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The suggestion/ motivation for doing so would be to improve light collection efficiency (Suzuki: [0037]).

Claims 4 and 11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over the Miyazaki and Ota combination as applied above, and in view of Yamaguchi (US 20160293873 A1, hereinafter “Yamaguchi”).

Regarding claim 4, the Miyazaki and Ota combination teaches the solid-state imaging element according to claim 1, except further comprising: a low dielectric constant material containing layer, wherein the low dielectric constant material containing layer is disposed below the optical waveguide and above the second photoelectric conversion unit.
However, Yamaguchi discloses further comprising: a low dielectric constant material containing layer, wherein the low dielectric constant material containing layer (Fig. 2, [0085]: a lower electrode 53a is formed for each pixel and is connected to a conductive plug 46 of a semiconductor substrate 12 by means of metal wiring 54 penetrating the transparent insulating film 51) is disposed below the optical waveguide and above the second photoelectric conversion unit (Fig. 2, [0094]-[0095]: the metal wiring 54 is provided below an opening 61 (considered as a light waveguide) and above photodiodes PD1 and PD2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a low dielectric constant material containing layer, wherein the low dielectric constant material containing layer is disposed below the optical waveguide and above the second photoelectric conversion unit as taught by Yamaguchi into the Miyazaki and Ota combination. The suggestion/ motivation for doing so would be to allow a signal from the lower electrode 53c is output as a focus detection signal, to a FD unit 49, through the metal wiring 54 and a conductive plug 46 (Yamaguchi: [0105]).

Regarding claim 11, the Miyazaki and Ota combination teaches the solid-state imaging element according to claim 1, except further comprising: at least one wire that connects to the third electrode, wherein the at least one wire includes a light shielding material, and the at least one wire and the optical waveguide are separated from each other with the second insulation layer interposed between the at least one wire and the optical waveguide.
However, Yamaguchi discloses further comprising: at least one wire that connects to the third electrode, wherein the at least one wire includes a light shielding material (Fig. 2, [0085]: metal wiring 54 is formed in the transparent insulating film 51 also in a planar direction at a predetermined depth, and is also used as a light shielding film 55 between pixels to control incidence of light to an adjacent pixel. For example, the light shielding film 55 may prevent light from one pixel from reaching another pixel.), and the at least one wire and the optical waveguide are separated from each other with the second insulation layer interposed between the at least one wire and the optical waveguide (Fig. 2, [0094]-[0095]: the metal wiring 55 is provided below an opening 61 (considered as a light waveguide) and above photodiodes PD1 and PD2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one wire that connects to the third electrode, wherein the at least one wire includes a light shielding material, and the at least one wire and the optical waveguide are separated from each other with the second insulation layer interposed between the at least one wire and the optical waveguide as taught by Yamaguchi into the Miyazaki and Ota combination. The suggestion/ motivation for doing so would be to allow a signal from the lower electrode 53c is output as a focus detection signal, to a FD unit 49, through the metal wiring 54 and a conductive plug 46 (Yamaguchi: [0105]).

Claim 10 is rejected under 35 U.S.C. 103 (a) as being unpatentable over the Miyazaki and Ota combination as applied above, and in view of Anderson et al. (US 20090065818 A1, hereinafter “Anderson”).

Regarding claim 10, the Miyazaki and Ota combination teaches the solid-state imaging element according to claim 1, except further comprising: at least one wire that connects to the third electrode, wherein the at least one wire includes a transparent material, and the at least one wire and the optical waveguide are disposed in this order from a light entrance side.
However, Anderson discloses further comprising: at least one wire that connects to the third electrode, wherein the at least one wire includes a transparent material, and the at least one wire and the optical waveguide are disposed in this order from a light entrance side (as illustrated by Figs. 5, [0047]: an "invisible", i.e., substantially transparent, conductive structure 250 of a material selected from example materials, including, but not limited to: polysilicon, Carbon Nanotube, Indium Oxide, Indium tin oxide, conductive oxides or nitrides, organic conductive polymers (e.g., pentacene), etc, is formed as a single wiring layer directly above the cell's photosensing element 180 with limited reduction in cell collection efficiency. Although two substantially transparent, conductive structures are shown with a gap in between, it is understood that one or several substantially transparent conductors may be present over a pixel. One advantage of providing a single invisible wiring structure 250 over the cell is the concomitant decrease in the number of metallization wiring levels to levels M1-M2 as shown in FIG. 5B. Thus, provision of the invisible wiring structure 250 in the embodiment as depicted in FIG. 5B advantageously results in a wider collection angle, lower cost, improved density, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one wire that connects to the third electrode, wherein the at least one wire includes a transparent material, and the at least one wire and the optical waveguide are disposed in this order from a light entrance side as taught by Anderson into the Miyazaki and Ota combination. The suggestion/ motivation for doing so would be to provide a wider collection angle, lower cost, improved density (Anderson: [0047]).
Claim 12 is rejected under 35 U.S.C. 103 (a) as being unpatentable over the Miyazaki and Ota combination as applied above, and in view of the WIPO Patent Publication No. WO 2017110515 A1 to Otake et al. (employing its equivalent US 20180374903 A1 as a machine translation and hereafter “Otake”).

Regarding claim 12, the Miyazaki and Ota combination teaches the solid-state imaging element according to claim 1, except further comprising: at least one pedestal connected to the first electrode and provided between the first electrode and the second photoelectric conversion unit; and a via that connects the first electrode and the at least one pedestal, a first distance between a center of the second photoelectric conversion unit and a center of the via at a center of an angle of view being different from a second distance between the center of the second photoelectric conversion unit and the center of the via at an end of the angle of view, the solid-state imaging element, further comprising: at least one wire connected to the third electrode and provided between the third electrode and the second photoelectric conversion unit; and a contact hole that connects the third electrode and the at least one wire, a third distance between the center of the second photoelectric conversion unit and a center of the contact hole at the center of the angle of view being different from a fourth distance between the center of the second photoelectric conversion unit and the center of the contact hole at the end of the angle of view.
However, Otake discloses further comprising: at least one pedestal connected to the first electrode and provided between the first electrode and the second photoelectric conversion unit (Fig. 20, [0231]: wires 131-3a-1 to 131-3a-3 are formed as “pedestals”); and a via that connects the first electrode and the at least one pedestal (Fig. 20, [0232]: via 101-3a), a first distance between a center of the second photoelectric conversion unit and a center of the via at a center of an angle of view being different from a second distance between the center of the second photoelectric conversion unit and the center of the via at an end of the angle of view, the solid-state imaging element (as illustrated by Figs 19-20: distances W11 and W21-W25), further comprising: at least one wire connected to the third electrode and provided between the third electrode and the second photoelectric conversion unit; and a contact hole that connects the third electrode and the at least one wire (Figs. 19-20, [0233]: through-hole electrode 84), a third distance between the center of the second photoelectric conversion unit and a center of the contact hole at the center of the angle of view being different from a fourth distance between the center of the second photoelectric conversion unit and the center of the contact hole at the end of the angle of view (as illustrated by Figs 19-20, [0230]-[]: distances W11 and W21-W25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one pedestal connected to the first electrode and provided between the first electrode and the second photoelectric conversion unit; and a via that connects the first electrode and the at least one pedestal, a first distance between a center of the second photoelectric conversion unit and a center of the via at a center of an angle of view being different from a second distance between the center of the second photoelectric conversion unit and the center of the via at an end of the angle of view, the solid-state imaging element, further comprising: at least one wire connected to the third electrode and provided between the third electrode and the second photoelectric conversion unit; and a contact hole that connects the third electrode and the at least one wire, a third distance between the center of the second photoelectric conversion unit and a center of the contact hole at the center of the angle of view being different from a fourth distance between the center of the second photoelectric conversion unit and the center of the contact hole at the end of the angle of view as taught by Otake into the Miyazaki and Ota combination. The suggestion/ motivation for doing so would be to provide a structure where oblique incident light is allowed to enter a photoelectric conversion film with a minimum of loss, thereby reducing the drop in sensitivity. (Otake: [0253]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697